DETAILED ACTION
Election/Restrictions
Claims 17, 81 and 20-35 are allowable. The restriction requirement, as set forth in the Office action mailed on 11/22/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 19 is withdrawn.  Claim 19 is no longer withdrawn from consideration. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 17-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Bright et al. (US 2004/0109051) teaches a method of preparing a light emitting device (i.e. claimed optoelectronic device) (Abst.; ¶ 0002) comprising the steps of: mixing an ink comprising a first liquid (component A), a second liquid (component B) and a light emitting material (i.e. claimed luminescent material) (¶¶ 0006, 0010, 0017, 0026), depositing the mixture via ink jet printing (¶ 0026) and drying the deposited material (¶ 0026), wherein the first liquid has a boiling point at least 30˚C higher than the second liquid (¶ 0010) and the functional material has a solubility of more than 1.5 wt% (i.e. 1.5g) in the second liquid and less than 0.5 wt% (i.e. 0.5g) in the first liquid (¶ 0010).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a solubility of greater than 2g in the second liquid and less than 0.01g in the first liquid with the predictable expectation of success.
Bright also teaches that the second liquid is 1,2-dimethylbenzene (density = 0.88 g/mL; surface tension = 29.6 dyne; boiling point = 144˚C) and the first liquid is cyclohexylbenzene (density = 0.945 g/mL; surface tension = 34.5 dyne; boiling point = 238˚C) (¶ 0026).  These properties correspond to a first liquid which has a higher density than the second liquid, a higher boiling point by more than 20˚C, a ratio of surface tensions of 1.1 and both liquids being aromatic hydrocarbons.  However, Bright fails to teach first and second liquids having the claimed properties which are immiscible because dimethylbenzene and cyclohexylbenzene are miscible.
Bright also teaches that components A and B are deposited together and not sequentially, as claimed.  Hasegawa et al. (US 2013/0149811) teaches a process of forming a light emitting device from an ink source (Abst.; ¶ 0003) wherein the ink comprises a first and second component that can either be deposited together as a mixture or sequentially as one layer of B overlying a first layer of A (Abst.; Fig. 1).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143.  Thus, because Hasegawa teaches that a two component mixture can either be deposited together (as in Bright) or as sequential layers, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have first deposited a layer of A and then a layer of B rather than premixing the components in the process of Bright with the predictable expectation of success.
None of the prior art on record, taken individually or in combination, fairly teaches or suggests all the claimed properties of the liquids wherein the liquids are immiscible.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712